                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


  MAHMOUD AMERI,                                    Case No. 18-cv-06750-VC
                 Plaintiff,
                                                    REMAND ORDER
          v.

  TICKETMASTER LLC,
                 Defendant.



       Ameri’s complaint does not adequately allege facts from which one could infer Article III

standing, nor has he offered additional evidence in support of standing in response to the Court’s

inquiry about it. Ameri alleges that Ticketmaster has engaged in anticompetitive practices that

have inflated prices in the secondary (or resale) market for Ticketmaster’s tickets, but he never

purchased any resale tickets, whether directly or indirectly, and neither party has adequately

shown that Ameri was otherwise injured by the alleged practices. The Court therefore lacks

subject matter jurisdiction, and the case must be remanded. See Polo Innoventions Internat’l

LLC, 833 F.3d 1193, 1196 (9th Cir. 2016); 28 U.S.C. 1447(c). Although it’s possible that Ameri
could add allegations in state court – or that Ticketmaster could adduce evidence in state court –

that would give rise to Article III standing, which would perhaps permit removal at a later time,

remand is appropriate at this stage. The Clerk of the Court is directed to remand the case to

Alameda County Superior Court.

       IT IS SO ORDERED.



Dated: April 1, 2019
                                              ______________________________________
                                              VINCE CHHABRIA
                                              United States District Judge
